Citation Nr: 1110914	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  00-09 852	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for sling palsy of the left arm, prior to April 23, 1999.

2.  Entitlement to an initial rating in excess of 20 percent for sling palsy of the left arm, from April 23, 1999.  

3.  Entitlement to an initial compensable rating for conversion reaction (subsequently conversion reaction with posttraumatic stress disorder (PTSD) and depression), prior to September 10, 1995.

4.  Entitlement to a 10 percent rating based upon multiple, noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324, prior to September 10, 1995.



REPRESENTATION

Veteran represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Marine Corps Reserve from September 1975 to June 1976.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a March 1999 rating decision in which the St. Paul, Minnesota RO (St. Paul RO) granted service connection for sling palsy of the left arm and for conversion reaction (on the grounds that a July 1976 rating decision denying service connection for these conditions contained clear and unmistakable error (CUE)), and assigned separate initial noncompensable ratings for both disabilities, effective June 8, 1976.  By a January 2000 rating decision, the St. Paul RO denied service connection for PTSD and for major depression, and confirmed and continued the initial noncompensable ratings for left arm sling palsy and for conversion reaction.  The Veteran perfected a timely appeal of the initial noncompensable disability ratings assigned for both conditions and of the denials of service connection for PTSD and for major depression.

In May 2000, the Veteran testified at an RO hearing; a copy of the transcript is in the record.

An August 2000 Hearing Officer's Decision assigned a 20 percent rating for left arm sling palsy, effective April 23, 1999.  Subsequently, the claims file was transferred to the Columbia, South Carolina RO (Columbia RO).  

In December 2002, the Board remanded the issues of entitlement to service connection for PTSD and for major depression, entitlement to a rating in excess of 20 percent for sling palsy of the left arm and entitlement to an initial compensable rating for conversion reaction for further development.  In a September 2003 rating decision, the Columbia RO recharacterized the Veteran's service-connected psychiatric disorder as conversion reaction with PTSD and depression and assigned a 10 percent rating, effective March 9, 1998; and, in so doing, the Columbia RO fully resolved the appeal with regard to service connection for PTSD and for depression.  The Veteran filed a statement in December 2003, in which he continued his appeal with regard to: (1) entitlement to an initial compensable rating, prior to March 9, 1998, and to a rating in excess of 10 percent, from March 9, 1998, for conversion reaction with PTSD and depression; and (2) entitlement to an initial compensable rating, prior to April 23, 1999, and to a rating in excess of 20 percent, from April 23, 1999, for sling palsy of the left arm.

In April 2004, the Board, in part, remanded the issue of entitlement to a higher rating for sling palsy of the left arm for further development.

In a January 2007 decision, the Board denied entitlement to a rating in excess of 20 percent for sling palsy of the left arm and inappropriately remanded the issues of entitlement to service connection for PTSD and for major depression.  See 38 C.F.R. § 20.1100(b) (2008) (A remand is in the nature of a preliminary order and does not constitute a final decision of the Board).  The Veteran perfected an appeal of the Board's January 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2008 Order, the Court granted the parties' Joint Motion to Vacate and Remand and remanded the higher initial rating claim for left arm sling palsy to the Board for action consistent with the May 2008 joint motion.

In an April 2009 Memorandum Decision, the Court dismissed the appeal with regard to service connection for PTSD and for major depression for lack of jurisdiction.  In December 2009, the Board vacated the August 6, 2008 decision denying service connection for PTSD and for major depression (see 38 C.F.R. § 20.904(a) (2009)), denied initial compensable ratings for sling palsy of the left arm, prior to April 23, 1999, and for conversion reaction with PTSD and depression, prior to September 10, 1995, granted an initial schedular rating of 100 percent for conversion reaction with PTSD and depression, from September 10, 1995, and remanded the issue of entitlement to an initial rating in excess of 20 percent for sling palsy of the left arm, from April 23, 1999, for additional development.  The Veteran perfected an appeal of the Board's December 2009 decision.  

In an August 2010 Joint Motion for Partial Remand, the parties requested that the Board's December 2009 decision be vacated insofar as it denied entitlement to initial compensable ratings for left arm sling palsy, prior to April 23, 1999, and for conversion reaction with PTSD and depression, prior to September 10, 1995, and requested that the Board's grant of a 100 percent schedular rating for the Veteran's service-connected psychiatric disorder not be disturbed.  By an Order issued later the same month, the Court granted the parties' joint motion and remanded the claims for initial compensable ratings for the Veteran's service-connected left arm sling palsy and psychiatric disabilities to the Board for action consistent with the August 2010 joint motion.  The appeal as to the remaining issue was dismissed.  

The issue of entitlement to an initial rating in excess of 20 percent for sling palsy of the left arm, from April 23, 1999, is REMANDED to the RO for further development.


FINDINGS OF FACT

1.  Prior to April 23, 1999, the Veteran's sling palsy of the left arm more nearly approximated mild incomplete paralysis of the radial nerve.

2.  Prior to September 10, 1995, the clinical signs and manifestations associated with the Veteran's conversion reaction were equivalent to not more than neurotic symptoms that somewhat adversely affected relationships with others but which did not cause impairment of working ability; during most of the period in question the Veteran's conversion reaction was asymptomatic or in remission.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for an initial 20 percent rating, and no more, for sling palsy of the (minor) left arm, prior to April 23, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.124a, Diagnostic Code 8514 (1998).

2.  The criteria for an initial compensable rating for conversion reaction, prior to September 10, 1995, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.7, 4.130, 4.132, Diagnostic Code 9402 (in effect prior to November 7, 1996).

3.  The criteria for a 10 percent rating for multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324, prior to September 10, 1995, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.324 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010), was signed into law on November 9, 2000. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

The Court held in Pelegrini v. Principi, 18 Vet. App. 112 (2004), that VCAA notice, as required by 38 U.S.C.A. § 5103(a), to the extent possible, must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the instant case, the March 1999 rating decision that is the basis of the appeal was already decided and appealed prior the enactment of the current section 5103(a) requirements, in November 2000.  The Court acknowledged in Pelegrini that, where, as here, the section 5103(a) notice was not mandated at the time of the initial rating decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content-complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  The Board finds that proper notice and process has been afforded the Veteran in this case.

The RO sent the Veteran multiple letters dated between May 2001 and March 2006 that addressed the required notice elements consistent with the holdings in Pelegrini and Dingess.  The letters also indicated the types of evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both private and VA medical records.  With respect to higher initial ratings for sling palsy of the left arm and for conversion reaction, the Board finds that any notice error with regard to timing does not affect the essential fairness of the adjudication and thus renders the notice error non-prejudicial.  In this regard, service connection for conversion reaction and for sling palsy of the left arm has been established and initial staged ratings for these conditions have been assigned.  As such, section 5103(a) notice was no longer required as to these matters because the purpose for which the notice was intended to serve had been fulfilled.  See Dingess, 19 Vet. App. at 490-491.  Also, after awarding service connection and assigning the initial staged ratings, the Veteran filed a notice of disagreement (NOD) contesting the initial ratings assigned.  38 C.F.R. § 3.159(b)(3) (2010) (VA has no duty to provide section 5103 notice upon receipt of an NOD).  The RO furnished the Veteran statements of the case (SOCs) in March 2000 and May 2001 and multiple supplemental SOCs (SSOCs) thereafter that addressed the initial ratings assigned, included notice of the criteria for a higher rating for these conditions, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeals.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the Veteran's claim for a compensable rating under the provisions of 38 C.F.R. § 3.324, VCAA notice is not required.  As an initial 20 percent rating has been granted for sling palsy of the left arm retroactively effective from June 8, 1976, this claim is moot and cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

With respect to the duty to assist, VA has obtained and associated with the claims file the Veteran's service personnel and treatment records, private and VA medical records and examination reports, Social Security Administration (SSA) records, worker's compensation records, and examination reports, and testimony and statements from the Veteran and from his relatives and his representative/attorney, on his behalf.  In this regard, the Board notes that the Veteran has received worker's compensation for right thigh and back disabilities which are unrelated to the disabilities at issue.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Thus, there is no indication that there exists any additional evidence that has a bearing on the issues addressed in the decision below that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  Under these circumstances, the Board concludes that the Veteran has been given ample opportunity to present evidence and argument in support of the matters decided on appeal.

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the matters decided herein on appeal.

II. Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (effective prior to 2000).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also points out that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 (1996)).

Sling Palsy of the Left Arm, Prior to April 23, 1999

The Veteran's sling palsy of the left arm has been rated under Diagnostic Code 8514 (involving the musculospiral nerve (radial nerve)), as noncompensable, effective from June 8, 1976, to April 22, 1999.  The record clearly shows that the Veteran is right-handed; therefore, the criteria for involvement of the "minor" extremity are for application under Diagnostic Code 8514.

Effective November 24, 1989, the criteria for rating neurological disorders were changed to add additional notes.  However, these changes have no effect on the rating criteria with regard to the disability under consideration.  See 38 C.F.R. § 4.124a.

Since the award of service connection, under Diagnostic Code 8514, a 20 percent evaluation is warranted for mild or moderate incomplete paralysis of the radial nerve for unilateral involvement of the minor extremity.  For severe incomplete paralysis of the radial nerve, a 40 percent rating is warranted for unilateral involvement of the minor extremity.  38 C.F.R. § 4.124a.  The term incomplete paralysis denotes a degree of lost or impaired function substantially less than type pictured for complete paralysis.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  For complete paralysis of the radial nerve, a maximum 60 percent evaluation is warranted for unilateral involvement of the minor extremity with drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index fingers; inability to extend the hand at the wrist, extend proximal phalanges of the fingers, extend thumb, or make lateral movement of the wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; and total paralysis of the triceps occurs only as the greatest rarity.  38 U.S.C.A. § 4.124a, Diagnostic Code 8514.

While in recruit training, the Veteran received extensive medical attention for sling palsy, a condition in which the circulation of blood is impeded as a result of a recruit placing an improperly adjusted rifle sling on his arm during rifle qualification training.  The service treatment records show that the Veteran began to complain of left wrist drop in November 1975; the diagnosis was radial nerve palsy.  The Veteran was treated with physical therapy and splints.  He progressed so well that the Veteran was allowed to go on 30 days of convalescent leave on December 24, 1975.  Upon his return from leave, he was examined and demonstrated an excellent definite return of wrist use, was placed on daily physical therapy for a two-week period and was told that he would be returned to duty.  When the Veteran was seen at the orthopedic clinic in March 1976, he had a definite return of extension in his left wrist.  At that time, the examiner noted that the Veteran refused to extend his wrist, although, with diversion of attention, he was able to do so.  The examiner thought that there was definite malingering on the Veteran's part.  An electromyography (EMG) of the left wrist was performed in March 1976 and showed some improvement in the function of the radial nerve, but also the Veteran had some abnormality remaining.  

An April 7, 1976 addendum to a psychiatric consultation report reflects that the Veteran had been receiving treatment for radicular nerve palsy since November 1975.  The Veteran had been gradually improving until February 1976, when his symptoms increased.  At that time, an EMG revealed residual deficit but also showed some improvement.  It was felt that while there was some organic deficit definitely present, the Veteran's complaints of worsening of muscular weakness in the left hand was not consistent with the amount of residual deficit shown on the EMG and he was referred for psychiatric consultation.  Although there was evidence of an organic lesion to the left radial nerve, the psychiatrist felt that there was also evidence of superimposed conversion symptoms.  

An April 20, 1976 Medical Board Report reflects that the Veteran was referred to the Naval Hospital at Beaufort, South Carolina, for evaluation of left wrist drop.  He first noted inability to extend the left wrist and fingers while on the rifle range undergoing standard recruit rifle training.  Following a period of time in the Medical Rehabilitation Platoon without improvement, the Veteran was referred to the Orthopaedic Clinic, where he was seen on November 24, 1975 and a diagnosis of radial sling palsy was made.  He was begun on physical therapy but showed little improvement.  Consequently, there was some question as to the amount of the wrist problem which was secondary to organic reasons versus that secondary to functional reasons.  An EMG showed a definite organic component and he continued to receive physical therapy.  In January 1976, the Veteran's special wrist splints were removed with excellent return of wrist function noted.  He was able to extend the wrist and fingers and had 4+ strength or greater in all radially innervated muscle groups.  The Veteran was informed that he would be allowed two more weeks of physical therapy and then would be returned to duty.  When seen for a follow-up on March 3, 1976, he reported that his wrist had dropped back down again.  It was difficult to get the Veteran to extend the wrist or the fingers, although, with diversion of attention some increased muscle strength was noted.  The impression at that time was that there was some component of malingering or conversion reaction and another EMG was obtained which showed marked improvement in the function of the radial nerve, although there was definitely some abnormality remaining.  As noted above, the Veteran was referred for psychiatric consultation to determine if a component of conversion reaction was present.  On the basis of a Minnesota Multi-phasic Personality Inventory (MMPI), showing a characteristic conversion reaction profile and the psychiatrist's clinical impression that a definite component of conversion reaction existed, the Veteran was then offered hospitalization for in-depth psychiatric evaluation and treatment.  However, he declined expressing fears at being admitted to a psychiatric ward.  In summary, the Veteran had suffered a definite organic impairment to his radial nerve, but his recovery had been markedly retarded by unconscious and possibly some conscious emotional overlay.  As he declined further recommended treatment, no choice was left but to place him before a Medical Board as there would be no way for the Veteran to complete military training.  The Medical Board noted that physical examination revealed partial radial nerve palsy with 3+ to 4 strength in all radially innervated muscles.  The accuracy of this examination was questionable secondary to the unknown quality of cooperation of the Veteran.  The laboratory examinations were within normal limits, except for an EMG showing a partial, but improving, radial nerve palsy on the left.  Following evaluation, the diagnosis was partial sling palsy to his non-dominant left hand, but improving, and conversion reaction, which rendered him unfit for further service.  The recommendation of the Medical Board was that the Veteran be referred to a Physical Evaluation Board (PEB).  In May 1976, the Veteran accepted the findings of the PEB and he was discharged from service as unfit.

VA and private medical records dated between December 1987 and February 1997 reflect that the Veteran complained of pain in his arm and shoulder and problems with his wrist in the past.  During an April/May 1988 VA hospitalization for substance abuse, neuromuscular examination was negative.  At an October 1994 private neurological evaluation following a work-related low back injury, the Veteran complained of paresthesias in his extremities.  Neurologically, he was intact on examination.  These records include treatment reports from the Hennepin County Medical Center (HCMC) dated from October 1995 to March 1996, showing complaints of left arm pain and weakness in the left wrist, for which the Veteran received an injection for pain.  In November 1995, the Veteran was seen in the psychiatric clinic at the Minneapolis, Minnesota VA Medical Center (VAMC); he reported continued pain in the left arm and in his upper and lower back and into the legs.  

During treatment in December 1995 at the HCMC, the Veteran complained of left arm pain of several years duration with pain in the proximal forearm and elbow with the pain worse during the last three or four months.  He also complained of weakness in the left wrist and hand the last two or three months with intermittent weakness in the past.  He reported that he had pinched a nerve in the neck in 1974 or 1975 while in the Marines, and that as a result he suffered from temporary paralysis of the left arm.  Weight lifting worsen left arm and elbow pain.  Upon physical examination, the Veteran reported shooting pain in the left shoulder, arm, and hand with internal rotation and extension of the left forearm behind back.  Passive range of motion was negative.  There was no swelling or tenderness, except for over the left epicondyle.  There was pain with extension of the left wrist.  Strength was 5/5 for all extremities, except for the extension of the left wrist, which was only 1/5.  The resulting diagnoses were of a probable old injury to the radial nerve or cervical roots supplying the radial nerve and left lateral epicondylitis.  The Veteran received a lidocaine injection for inflammation of the left epicondyle elbow joint.

When the Veteran was seen by VA in November 1996, he related a history of having awaken one morning with no movement in his left arm as a result of an incident "on the range" during service.  He recalled that during service, he became belligerent and walked out and was subsequently placed in a rehabilitation platoon.  He related that during his rehabilitation, he was assigned to work in the pharmacy where he began to take drugs in order to self-medicate.  According to the Veteran, he was told by a physician that the problems associated with his left arm could be permanent and that he had received a medical discharge.

At a March 1997 RO hearing, the Veteran testified that he had tingling in his left arm and that he had restricted range of motion with no grip strength.  He related that he had received physical therapy for approximately six or seven months.  After discharge, the Veteran testified that he continued to experience tingling in his left arm and that he had received treatment from a private clinic and from a chiropractor for his left arm.  He indicated that he could not carry things that he normally would.

Records from the SSA were received at the RO in August 1997.  These records show that the Veteran was awarded benefits beginning in September 1995, as a result of borderline intellectual functioning and affective disorders.  These reports are negative for any objective findings relating to the Veteran's left arm or that his award of benefits was a result of any left arm disability.

Additional VA treatment records dated in February and March 1998 show that the Veteran complained of cramps in his hands.  Physical examination at that time revealed that the Veteran had full range of motion of the extremities without deformity.  Muscle strength in upper extremities was good, and coordination was smooth.  A July 1998 VA treatment record reflects complaints of left arm pain.  

An October 1998 nerve conduction study revealed normal distal latency of the motor median nerve.  At that time, the Veteran demonstrated a full range of motion of the left upper extremity; and there were no signs of motor loss or neuromuscular changes.  He still had some complaints of numbness in his left thumb at that time and some tingling and discomfort up into the left elbow itself.  The diagnosis was fibromyalgia and some chronic paresis.

In a January 1999 letter, D.R.N., D.C., stated that he did not treat the Veteran for a left arm disability at any time and that the Veteran did not complain of any left arm problems while under his care from October 1994 to November 1994.

An April 1999 VA examination report includes a past history of wrist drop of his left wrist because of sling palsy of the left arm with radial nerve involvement at that time.  The Veteran complained of discomfort in the left forearm, some numbness in the left thumb and at the base of the index finger, but no numbness in the fingers themselves.  On examination, the Veteran had full range of motion of both arms.  He could fully abduct and rotate both shoulders in all directions.  He had full flexion and extension of the elbows, full dorsiflexion and palmar flexion of the wrists, and good rotation of the wrists.  The Veteran had good fine motor movements of his hands and fingers.  Interosseous muscles of the hands were intact.  Rotation of the hands and fingers were normal.  The only changes were that of sensory impairment of the radial nerve possibly of the left hand.  There was decreased grip strength on the left side when compared to the right.  There was loss of sensation to fine touch and pinprick over the entire left thumb and at the base of the thumb with normal sensation to the other fingers.  The examiner also indicated that the Veteran's condition might interfere with his daily activities to some extent because of somewhat limited use of the left thumb due to numbness and tingling.  There was no evidence of ulna or median nerve problems found on examination.  The assessment included history of radial nerve left wrist drop in the past with some residual sensory deficit on examination possibly of the radial nerve distribution with decreased grip strength on the left side.  There was some question of conversion reaction in the past as well as an old radial nerve injury with possibly some residual.

During a March 2000 RO hearing, the Veteran asserted that he had ongoing pain and discomfort in his left arm that was worse with cold and humidity and asked that a minimal compensable rating be assigned for his left arm disability.  He asserted that it affected his sleep and that it was all radial nerve problem not conversion reaction.

In this case, the totality of the evidence shows that for the entire period prior to April 23, 1999, the Veteran's radial nerve impairment was characterized by subjective complaints of pain and intermittent weakness in the left arm and wrist.  However, the objective medical evidence reflects virtually full strength and function of the musculature of the affected anatomical areas with only an isolated showing of a decrease in strength or grip on left wrist extension.  As a matter of fact, the Veteran was found to have full range of motion, no signs of motor loss or neuromuscular changes, and a normal neurological examination, despite his complaints of pain.  See 38 C.F.R. § 4.40, 4.45; DeLuca, supra.  Based on the foregoing, the Board finds that, resolving all doubt in the Veteran's favor, the evidence more nearly approximates mild incomplete paralysis of the radial nerve, and no more, for the entire period prior to April 23, 1999.  This award is based primarily on the Veteran's subjective complaints of pain, discomfort, and a feeling of numbness and lack of grip strength in the left arm when compared to the right.  In light of normal findings on nerve conduction study performed in October 1998 and full range of motion upon examination, the preponderance of the evidence is against a higher initial rating which would require severe incomplete paralysis, which has not been shown by the record.

Accordingly, resolving all doubt in the Veteran's favor, the Board determines that the Veteran's sling palsy of the left arm warrants no more than an initial 20 percent rating, since the award of service connection until April 23, 1999.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Conversion Reaction, Prior to September 10, 1995

The Veteran's conversion reaction has been rated under the Diagnostic Code 9402, pertaining to conversion disorder, psychogenic pain disorder, under the general rating criteria for psychoneurotic disorders, effective from June 8, 1976 to September 10,1995.

During the pendency of this claim and appeal, the rating criteria for mental disorders were amended, effective from November 7, 1996.  See 61 Fed. Reg. 52,695 (1996).  Accordingly, the Board will review the Veteran's disability rating only under the old criteria.

Prior to November 1996, conversion reaction was rated under a General Rating Formula for Psychoneurotic Disorders.  Under that rating formula:

A noncompensable rating was warranted for neurotic symptoms which may somewhat adversely affect relationships with others but which did not cause impairment of working ability.

A 10 percent rating was warranted when the disability was less than the criteria for the 30 percent rating, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.

A 30 percent rating was warranted for definite impairment in the ability to establish or maintain effective and wholesome relationships with people and/or the psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  (The term "definite" was to be construed as "distinct, unambiguous, and moderately large in degree," representing a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993), 59 Fed. Reg. 4752 (1994); Hood v. Brown, 4 Vet. App. 301 (1993).  The Board is bound by this interpretation of the term "definite.")

A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people is considerably impaired and/or by reason of psychoneurotic symptoms, the reliability, efficiency, and flexibility levels are so reduced as to result in considerable industrial impairment.

A 70 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people is severely impaired and/or the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

A 100 percent rating was warranted when: (1) the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community, (2) there existed totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, and/or (3) the individual was demonstrably unable to obtain or retain employment.  (A 100 percent schedular rating could be assigned under the above rating criteria as long as the Veteran met one of three listed criteria: total isolation; gross repudiation of reality; and/or unemployability.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994)).  See 38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (prior to November 7, 1996).

Based on a totality of the evidence, the Board finds that the preponderance of the evidence is against a compensable rating for the period from the award of service connection until September 10, 1995, under the former regulations.  Id.  The evidence shows that the Veteran's conversion reaction, at most, was manifested by some neurotic symptoms that somewhat adversely affected relationships with others but which did not cause impairment of his working ability.  In this regard, the Board notes that the Veteran was not diagnosed with PTSD and depression secondary to PTSD until November 1996 and therefore, the Board will only consider conversion reaction.

Service treatment records reflect that the Veteran was evaluated for possible conversion reaction related to sling palsy of the left arm on March 31, 1976.  The psychiatrist noted that the Veteran had shown physical improvement of his radial nerve palsy but now stated that his hand was getting worse, even though an EMG showed some residual weakness and history of improvement followed by worsening situation.  The Veteran did not want to be a Marine.  A MMPI showed a psychosomatic tendency consistent with some overlay superimposed on the lesion.  On mental status examination, the Veteran was oriented.  His affect and mood were warm and appropriate without thought disorder, hallucinations or suicidal ideation.  The impression was organic lesion with some overlay (whether conversion or "mal." unclear).  In an April 7, 1976 addendum, the psychiatrist felt that there was evidence of superimposed conversion symptoms in the situation.  This was based on: (1) the worsening of muscular weakness of the hand as the EMG indicated improvement and therefore implied return to training; (2) an inappropriate lack of concern by the Veteran for the continued incapacitation of his hand; and (3) the MMPI showing a characteristic conversion reaction profile.  In view of these findings, the Veteran was offered hospitalization for in-depth psychiatric evaluation and treatment.  He refused.  It appeared that not only was there evidence of the existence of an organic lesion, but also there were psychiatric manifestations of a superimposed conversion reaction.  In summary, the Veteran had suffered a definite organic impairment to his radial nerve, but his recovery had been markedly retarded by unconscious and possibly some conscious emotional overlay.  As he declined further recommended treatment, no choice was left but to place him before a Medical Board as there would be no way for the Veteran to complete military training.
 
An April 20, 1976 Medical Board Report reflects the psychiatrist's clinical impression that a definite component of conversion reaction existed and that the Veteran was then offered hospitalization for in-depth psychiatric evaluation and treatment.  However, he declined expressing fears at being admitted to a psychiatric ward.  Following evaluation, the diagnosis was partial sling palsy to the Veteran's non-dominant left hand, but improving, and conversion reaction, which rendered him unfit for further service.  The recommendation of the Medical Board was that the Veteran be referred to the PEB.  In May 1976, the Veteran accepted the findings of the PEB and he was discharged from service as unfit.

In December 1987, the Veteran indicated that he was interested in the VA drug dependency treatment program (DDTP) and that he also had pain in his left arm that he wanted treated while he was in-patient.  Following a referral to the DDTP counselor, he was hospitalized by VA in April and May of 1988 to participate in the DDTP for treatment of substance-related Axis I diagnoses and Axis II "antisocial personality traits."  No other psychiatric diagnosis was provided.  He reported that he had been discharged from the Marine Corps for poor attitude and noncompliance and that no definite diagnosis was made.  The Veteran reported was divorced and had four children that he had not seen in awhile.  He started to consume more alcohol, had been involved in more fights, and had received a DWI (driving while intoxicated).  He started to use cocaine in the 1980s.  Also, he reported that he had a poor job record with multiple geographic relocations.  This reportedly was the Veteran's first attempt to receive treatment.

Upon mental status examination, the Veteran was neat, clean, and oriented.  He had good eye contact and spoke well.  The Veteran was not sad or depressed.  He denied hallucinations or delusions, but had them when he was under the influence of a large quantity of cocaine.  The MMPI revealed a 4/9 pattern with low intelligence.  Cognitive function was somewhat diminished and thinking was concrete.  He seemed immature, impulsive, and distrustful of others.  It was noted that he appeared to be an energetic person with a poor sense of values and a person who harbors resentments.  The psychiatrist felt that although the Veteran had a job, he needed more structured after-care given his psychiatric pathology consisting of antisocial personality traits.  The Veteran's prognosis was good.  The Veteran received chemical dependency treatment through VA in 1989.

In September 1996, SSA determined that the Veteran had been disabled due to borderline intellectual function and affective disorders (depression and anxiety), since September 10, 1995.  This was based on a May 1996 SSA psychological evaluation showing that he was severely depressed which he attributed to four deaths in the family during the last year.  He reported that he had first use alcohol when he was 13 years old.  Besides recent use of cannabis and cocaine, he had used other drugs, including PCP, LSD, heroin, an IV mixture of cocaine and speed, and angel dust.  Diagnoses included ongoing alcohol and cocaine dependence, recurrent major depressive disorder, anxiety disorder NOS, and pain disorder associated with both psychological factors and his general medical condition.  A July 1996 addendum following psychological testing resulted in no new diagnoses but also probable borderline intellectual functioning.

Here, the preponderance of the evidence shows that in May 1976, the Veteran was found to be unfit for service due, in part, to his conversion reaction.  The Veteran refused psychiatric treatment therefore the medical record is sparse for this time period.  The Veteran was hospitalized in April 1988 for polysubstance abuse.  The mental status examination revealed, in part, a neat, clean, oriented person who had good eye contact and spoke well.  There were no complaints of depression, hallucinations, or delusions.  The Veteran was employed and the psychiatrist indicated that he had a good prognosis, albeit he was immature, impulsive, and distrustful of others.  The psychiatrist noted that this was the Veteran's first attempt to receive treatment.  In sum, the evidence of record does not support a finding that he had social and occupational impairment equivalent to a level of mild in degree due to conversion reaction.  This is supported by the fact that he was married and had four children; and, although he eventually divorced, he appeared to have had a steady girlfriend thereafter.  Additionally, the Veteran was able to maintain employment until 1994 despite no psychiatric treatment and intermittent use of medication.  He had worked as a journeyman electrician, carpenter, a dock worker, and a machine operator until he injured his right thigh in a fork lift accident to and his low back in another work-related injury in 1994.  His inability to maintain employment during this time period was primarily due to the fork lift injury and not the conversion reaction.  Consistent with this is a May 1996 statement, in which his treating chiropractor indicates that the Veteran had returned to the work but was terminated in November 1994, noting that the Veteran suffered from low back pain, upper back pain, and neck pain at that time without any mention whatsoever of any psychiatric symptoms.  

Based on the foregoing, and as discussed above, the Board finds that the former criteria for a compensable rating for the Veteran's conversion reaction from June 8, 1976 to September 10, 1995, have not been met as the evidence of record for this period fails to show the presence of emotional tension or other evidence of anxiety productive of mild social and industrial impairment due to his service-connected conversion reaction.  The Veteran's psychiatric symptomatology was related to deaths in his immediate family and continuing substance abuse dependency.  Accordingly, a compensable rating for the Veteran's conversion reaction is not warranted, prior to September 10, 1995.

38 C.F.R. § 3.324 Claim

When a veteran suffers from two or more separate service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Rating Schedule, VA is authorized to assign a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (1995).

The provisions of 38 C.F.R. § 3.324 are predicated on the existence only of noncompensable service-connected disabilities.  As such, once a compensable rating for any service-connected disability (here, for sling palsy of the (minor) left arm) has been awarded, the applicability of the provisions under 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In the March 1999 rating decision granting service connection, the RO denied the Veteran a separate 10 percent rating under the provisions of 38 C.F.R. § 3.324 on the grounds that occupational impairment from his multiple noncompensable service-connected disabilities had not been demonstrated.  The Board has granted an initial 20 percent rating for sling palsy of the left arm, effective June 8, 1976, the date of award of service connection.  Accordingly, as a compensable rating has been awarded for this disability throughout the relevant period under consideration in this appeal, the claim for a compensation rating under the provisions of 38 C.F.R. § 3.324 is moot and must be denied.   See Fenderson v. West, 12 Vet. App. 119 (1999).

Other Considerations

The Board has also considered whether the case should be referred to the Director of VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for the period prior to September 10, 1995, for the psychiatric condition; and for the period prior to April 23, 1999, for sling palsy of the left arm.  The record reflects that the Veteran had not required frequent hospitalization because of these service-connected disabilities, nor was there interference with the Veteran's employment status to a degree greater than that contemplated by the assigned ratings, for the relevant periods.  The record does not show that the Veteran was unemployable due to either of the disabilities during the relevant periods in question; nor does it present an exceptional case where the Veteran's currently assigned noncompensable rating for conversion reaction, prior to September 10, 1995, and 20 percent rating for sling palsy of the left arm, prior to April 23, 1999, are found to be inadequate.  Here, the SSA found the Veteran disabled as of September 10, 1995, due to nonservice-connected psychiatric disabilities.  Accordingly, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) or 4.16(b) are not met, and thus referral of this case for extraschedular consideration is not in order.  


ORDER

An initial 20 percent rating, and no more, for sling palsy of the (minor) left arm, prior to April 23, 1999, is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.

An initial compensable rating for conversion reaction, prior to September 10, 1995, is denied.

Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324 is denied.


REMAND

The Board's review of the record reveals that further VA action on the claim remaining on appeal-entitlement to an initial rating in excess of 20 percent for sling palsy of the left arm, from April 23, 1999-is warranted.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.

In compliance with Court's May 2008 Order and the Board's December 2009 remand instructions, additional VA treatment at Columbia VAMC dated from 2005 through 2010 and at the Salisbury VA Medical Center dated in 2005 were associated with the record.  It is unclear whether there are missing VA treatment records from the Augusta and from the Salisbury VAMCs after 2005 and from the Columbia VAMC, from May 13, 2010.  This should be ascertained on remand.

In addition, the Board's review of the claim file reveals that in April 2003 and June 2004, the Veteran applied for vocational rehabilitation; however, the Veteran's vocational rehabilitation folder has been not associated with the claims file.  This must be done on remand.

Further, although the Veteran was afforded a VA peripheral nerve and neurological disorder examinations in April 1999 and March 2003, respectively.  In the May 2008, the parties' noted that the Veteran has alleged that his sling palsy of the left arm has worsened in that he has elbow pain, difficulty opening doors, and moving his forearm.  The December 2009 remand instructed that the Veteran be afforded a new VA examination to ascertain the severity of the Veteran's left arm disability.  However, the Veteran has not been afforded another VA examination.  This must be rectified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Salisbury, North Carolina and Augusta, Georgia VAMCs, since 2005 and from the Columbia, South Carolina VAMC, since May 13, 2010.  All records and/or responses received should be associated with the claims file. 

2.  Obtain and associate the Veteran's vocational rehabilitation folder with the claims file.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, arrange for the Veteran to be afforded a neurological examination to determine the nature and extent of his sling palsy of the left arm.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies (to include x-rays, EMG or nerve conduction studies, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to completion of the report), and all clinical findings should be reported in detail. 

The examiner should note all clinical manifestations of the disability associated with the Veteran's sling palsy of the left arm.  The examiner should indicate whether the Veteran has any neurological abnormality referable to his service-connected sling palsy of the left arm and, if so, describe the nerve(s) affected and all manifestations of this disability.  The examiner also should indicate whether the affected nerve(s) results in complete or incomplete paralysis.  If the paralysis is incomplete, the examiner should indicate whether it is mild, moderate, or severe.  

The examiner should conduct range of motion testing of the left arm and hand, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected left arm disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left arm and hand due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should comment on the effect of such symptoms on the Veteran's economic adaptability.  

The examiner should set forth all examination findings, along with the rationale for any conclusions reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the issue of entitlement to a rating in excess of 20 percent for sling palsy of the left arm, from April 23, 1999, in light of all pertinent evidence and legal authority.  The VA should document its consideration of whether: (1) "staged rating," pursuant to the Fenderson and Hart decisions, cited to above, and (2) referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b) are warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


